Exhibit 10.1

 

[g109041kmi001.jpg]

 

Bruker Corporation

2017 Short-Term Incentive Compensation Program

 

Program Objectives

 

The 2017 Bruker Corporation (“Bruker” or the “Company”) Short-Term Incentive
Compensation Program (the “ICP” or “Program”) is designed to reward management
employees and key personnel for performance that contributes significantly to
the Company’s growth and financial success.

 

The Program is designed to reward several layers of success at the Bruker
Corporate, Group, Divisional, Business Unit, functional, and individual levels,
while maintaining a focus on significant improvement over prior year results. 
Incentive Awards under this Program are granted as “Cash-Based Awards” pursuant
to and in accordance with the terms of the Bruker Corporation 2016 Incentive
Compensation Plan (the “2016 Plan”).

 

Eligibility

 

Select executive and key employees in the Company are eligible to participate in
the Program, as the Company may determine at its discretion. Sales commissioned
employees and employees participating in any other cash-based incentive plan are
not eligible to participate in the ICP. Employees participating in this ICP are
generally not eligible to participate in any other cash-based incentive plan.

 

The Incentive Award for any employee who becomes eligible to participate in the
Program after the beginning of the Performance Period shall be pro-rated based
on their participation date. Employees must become eligible prior to
November 15th in order to participate. Participants must be active employees on
payroll on the payout date to receive an Incentive Award. To be eligible to
receive any Incentive Award under the Program, the employee must be considered
in good standing as determined by the Company in its sole discretion and may not
be on a performance improvement plan.

 

Incentive Targets and Awards

 

Each Participant shall have a pre-determined Incentive Target, typically
expressed as a percentage of the individual’s base salary. Additionally, the
conditions to achieve the Incentive Target shall also be pre-determined. 
Achievement of a Participant’s Incentive Target typically depends on a

 

1

--------------------------------------------------------------------------------


 

combination of Company or business achievement of financial goals and individual
objectives, with weightings assigned to each based on Company discretion and
Participant level in the organization. Incentive Award payouts are calculated
and paid annually based on Company and individual performance relative to the
goals, such that actual Incentive Award payouts can be below, at, or above the
Incentive Target.

 

For purposes of this Program, financial goals may be determined pursuant to
generally accepted accounting principles (GAAP) or on a non-GAAP basis and may
include the following metrics or variations thereof: earnings per share (EPS);
pre-tax or after-tax net income; operating income or profit; cash flow; gross or
net revenues; gross or net sales; costs (including cost reductions); margins;
units sold; market share; stock price; total shareholder return; return on
sales, assets, equity, capital or investment; earnings before deducting one or
more of interest, taxes, depreciation and amortization; capital expenditures;
working capital; inventory decrease; effective tax rate in one or more
jurisdictions; planning for, or completion or implementation of, acquisitions or
divestitures of specific product lines, business segments, business units,
divisions or subsidiaries; or other balance sheet or income statement objectives
approved by the Compensation Committee (the “Committee”).

 

Performance measures may be set at the consolidated level, segment level,
division level, group level, or business unit level. Additionally, performance
measures may be measured either annually or cumulatively over a period of years,
and on an absolute basis or relative to pre-established targets, a previous
year’s results or to a designated comparison group, in each case as specified by
the Committee.

 

Differences in weightings of financial goals, or the financial goals themselves,
may exist between the Corporate and Group/Divisional financial metrics to
reflect organizational scope, responsibility, and shareholder expectations. 
Each of the metrics may also be weighted to reflect the relative importance of
each of the goals. Participants in the operating groups may have a portion of
their financial goals tied to their direct area of responsibility or some other
area related to their responsibility (e.g., an organization that is “1-up” from
their current direct area of accountability) to encourage teamwork,
collaboration, and alignment across the organization.

 

Basis of Financial Targets

 

The determination of achievement of financial goals for purposes of Incentive
Award calculations will be based upon final audited financial statements for the
Performance Period; and, where applicable, the baseline numbers will be the

 

2

--------------------------------------------------------------------------------


 

prior year audited financial results as approved by the Company’s Board of
Directors.

 

Incentive Award Achievement and Maximums

 

Financial Goals

 

Financial goals have a minimum of 0% payout and no maximum, with payouts
determined relative to the achievement of each of the specified performance
goals on a linear basis, e.g., 110% performance results in 110% payout for any
one financial metric.

 

Individual Goals

 

All individual goals will be established with the Participant’s manager and
approved by the appropriate executive officer, where appropriate. Individual
performance will be assessed based on achievement of individual goals. Payouts
will be determined based on the manager’s assessment of individual performance
relative to each of the specified goals. Individual performance has a minimum
payout of 0% and a maximum payout of 125%.

 

Total Award Opportunity

 

Results of the financial goals relative to their respective targets will be
multiplied by the corresponding payout percentage tied to the specific level of
performance for each goal. Those products will then be added together to derive
the final payout percentage for the financial portion of the award.  Results of
the individual goals will be used in determining the overall payout for the
individual portion of the award.

 

While there is no maximum on any one particular financial goal, the total
Incentive Award payout under the Program, after combining both financial and
individual portions, is subject to a maximum payout of 200% of the Participant’s
Incentive Target.

 

Award Payments

 

Annual Incentive Awards earned under the ICP will be paid shortly after audited
results are approved by the Company’s Board of Directors and reported by the
Company.  All Incentive Awards payable under the Program are subject to
applicable federal, state, and local withholding tax and any such other taxes as
may be required.

 

General Provisions

 

The terms and conditions of the Program are subject to the provisions of the
2016 Plan. The Committee is responsible for approving the Program, Incentive

 

3

--------------------------------------------------------------------------------


 

Targets, and other metrics thereof, and for administering the Program in
accordance with and subject to the terms and conditions of the 2016 Plan. The
Committee shall have full and sole authority to interpret the Program, to
establish and amend rules and regulations relating to it, and to make all other
determinations necessary or advisable for the administration of the Program,
unless otherwise delegated to the Company’s CEO and CFO.

 

All Awards that are intended to qualify as performance-based compensation under
Section 162(m) of the Internal Revenue Code shall be granted and administered
consistent with such intent.

 

The Company reserves the right to amend, modify, suspend or terminate the
Program at any time solely in its discretion with or without notice to
Participants.

 

Nothing contained herein shall in any way alter the nature of employment at the
Company or constitute a contract of employment or in any way be construed to
confer on the Participant any right to continue as a participant in the 2016
Plan or the Program or as an employee of the Company or any subsidiary of the
Company.

 

The Committee may, in its sole discretion and in accordance with and subject to
the terms of the 2016 Plan, adjust Incentive Targets to take into account the
effects of any Extraordinary Items.   “Extraordinary Items” means unusual or
nonrecurring events affecting the Company or the financial statements of the
Company, such as, but not limited to, (a) effects of changes in foreign
exchange, (b) an unbudgeted material expense incurred by or at the direction of
the Board of Directors or a committee thereof, (c) a material litigation
judgment or settlement, (d) effects of mergers, acquisitions, divestitures,
spin-offs, consolidation, acquisition of property or stock, reorganizations,
restructuring charges, or joint ventures, or (e) changes in applicable laws,
regulations, or accounting principles.

 

After the Performance Period has ended, the Participant will be entitled to
receive a payout based on the value of the Incentive Award earned by the
Participant over the Performance Period, taking into account the extent to which
the corresponding performance goals were achieved. Notwithstanding the
foregoing, if an employee resigns voluntarily, or is terminated for performance
reasons or for violation of Company policies prior to the time of the Incentive
Award payout, he/she will not be eligible to receive any portion of the
Incentive Award. If an employee (other than a “covered employee” (as such term
is defined in the regulations promulgated under Section 162(m) of the Internal
Revenue Code)) is terminated involuntarily for reasons other than performance or
violation of Company policies prior to the end of a Performance

 

4

--------------------------------------------------------------------------------


 

Period, the Company may, in its sole discretion, determine whether to pay any
portion of the Incentive Award, taking into account such things as individual
performance and length of time the employee performed in the designated role
during the Performance Period. If a covered employee is terminated involuntarily
for reasons other than performance or violation of Company policies prior to the
end of a Performance Period, then only if and to the extent the Committee
determines after the end of the Performance Period that the performance
conditions of the Incentive Award have been satisfied and that payment would
satisfy the requirements for performance-based compensation under
Section 162(m) of the Internal Revenue Code, the Covered Employee will be
entitled to payment of a pro rata portion of the Incentive Award based on that
portion of the Performance Period completed prior to the date of such
termination.

 

The payment of Incentive Awards pursuant to the achievement of the qualitative
goals is subject to the satisfaction of minimum performance expectations, as
determined by the Company’s CEO or CFO.  Such minimum performance expectations
include, without limitation, compliance with the Company’s Code of Conduct and
other policies.

 

In the event the CEO or CFO determine, in their sole respective discretion, that
a Participant’s performance has failed to meet the minimum standard of
performance reasonably expected of such Participant, the Participant will
receive only such portion of his or her qualitative Incentive Awards calculated
as payable in respect of such goals, or none of such qualitative Incentive
Awards, as may be so determined by the CEO or the CFO, or, in the case of the
CEO and CFO, by the Committee.

 

In addition, in the event such failure to achieve minimum performance
expectations is due to a material violation of the Code of Conduct or other
Company policies which fall within the Participant’s area of responsibility, the
ability of the CEO, CFO or Committee to reduce or eliminate the qualitative
Incentive Awards calculated as payable in respect of such goals shall be
extended to and include the ability to eliminate or reduce the payment of
amounts calculated as payable pursuant to the achievement of the quantitative
goals.

 

Payments made to any Participant pursuant to an Incentive Award shall be subject
to clawback: (1) to the extent of the excess of what would have been paid to the
participant under a Restatement (as defined below), (2) in the event that a
Participant, during employment or other service covered by this Program, shall
engage in activity detrimental to the business of the Company, (3) as required
by any clawback policy implemented by the Company, or (4) as otherwise required
by any provision of any law, government rule or regulation,

 

5

--------------------------------------------------------------------------------


 

or stock exchange listing requirement. For the purposes of the Program,
“Restatement” means, with respect to any payment under an Incentive Award, a
restatement of previously filed financial statements that is required to be
prepared and filed at any time during the three-year period following such
payment due to material noncompliance of the Company with any financial
reporting requirements under the United States federal securities laws.

 

All interpretations and determinations, including determinations of the amount
of Incentive Awards due any Participant, made by the Committee or its
delegate(s) shall be final and binding on all persons.

 

The Company shall have the right to withhold from any amount payable hereunder
any amount it reasonably determines is sufficient to satisfy all federal, state
and local or non-U.S. withholding tax requirements on any Incentive Award under
this Program and to take such other action as may be necessary or advisable in
the opinion of the Company to satisfy all obligations for withholding of such
taxes.

 

This Program applies to all employees globally, with such adjustments for local
law and local business and accounting practices as the Committee may determine.

 

Notwithstanding other provisions of the Program, in the event of a Change in
Control (as defined below) of the Company:

 

(1)                                 If an Incentive Award is continued or
assumed and within the lesser of the expiration of the Performance Period and 24
months following the Change in Control the Company (or its successor)
involuntarily terminates the Participant without Cause (as defined below) or the
Participant voluntarily terminates for Good Reason (as defined below) then, upon
such termination, the Incentive Target payout opportunity under such Incentive
Award will be deemed to have been earned on a pro rata basis for that portion of
the Performance Period(s) completed as of the effective date of such qualifying
termination and will be paid to the Participant within thirty (30) days
following such termination, unless the acceleration of payment would result in
additional taxes under Section 409A of the Internal Revenue Code.

 

(2)                                 If an Incentive Award is not continued or
assumed, the Incentive Target payout opportunity under such Incentive Award will
be deemed to have been earned on a pro rata basis for that portion of the
Performance Period completed as of the effective date of such Change in Control
and will be paid to the Participant within thirty

 

6

--------------------------------------------------------------------------------


 

(30) days following such Change in Control, unless the acceleration of payment
would result in additional taxes under Section 409A of the Internal Revenue
Code.

 

The obligations of the Company under this Program shall be unsecured and
unfunded obligations, and to the extent that any Participant acquires a right to
receive a payment under this Program, such right shall be no greater than the
right of an unsecured general creditor of the Company and no Participant shall
have any right, title or interest in any of the assets of the Company or its
affiliates.  No assets of the Company or its affiliates shall be held under any
trust, or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Program.  Any and all assets of the
Company and its affiliates shall be, and remain, the general unpledged,
unrestricted assets thereof.

 

No right or interest of any Participant under the Program and no Incentive Award
will be assignable or transferable, in whole or in part, either directly or by
operation of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof will be effective; and no right or interest of any Participant
under the Program and any Incentive Award will be liable for, or subject to, any
obligation or liability of such Participant.

 

This Program, and all agreements hereunder, shall be construed in accordance
with and governed by the laws of the State of Delaware, without reference to
principles of conflict of laws which would require application of the law of
another jurisdiction.

 

This Program, together with the 2016 Plan, constitutes the entire agreement of
the Company with respect to the subject matter thereof and cannot be modified by
any oral statement or otherwise except by written action of the Committee.

 

Definitions

 

2016 Plan: The Bruker Corporation 2016 Incentive Compensation Plan.

 

Cause: For purposes of termination of employment following a Change in Control,
“Cause” shall mean dishonesty with respect to the Company or any of its
affiliates, breach of fiduciary duty, insubordination, substantial malfeasance
or non-feasance of duty, unauthorized disclosure of confidential information,
material failure or refusal to comply with Company’s published policies

 

7

--------------------------------------------------------------------------------


 

generally applicable to all employees, and conduct materially harmful to the
business of the Company or any of its affiliates.

 

Change in Control:  A “Change in Control” shall be deemed to have occurred under
any one or more of the following conditions:

 

i)                 if, within one year of any merger, consolidation, sale of a
substantial part of the Company’s assets, or contested election, or any
combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Company immediately before the Transaction shall cease to
constitute a majority of the Board of Directors (x) of the Company or (y) of any
successor to the Company, or (z) if the Company becomes a subsidiary of or is
merged into or consolidated with another corporation, of such corporation (the
Company shall be deemed a subsidiary of such other corporation if such other
corporation owns or controls, directly or indirectly, a majority of the combined
voting power of the outstanding shares of the capital stock of the Company
entitled to vote generally in the election of directors);

 

ii)              if, as a result of a Transaction, the Company does not survive
as an entity, or its shares are changed into the shares of another corporation
unless the stockholders of the Company immediately prior to the Transaction own
a majority of the outstanding shares of such other corporation immediately
following the Transaction;

 

iii)           if, during the applicable Performance Period, any person, or any
two or more persons acting as a group, and all affiliates of such person or
persons, who prior to such time owned less than twenty percent (20%) of the then
outstanding common stock of the Company, shall acquire, whether by purchase,
exchange, tender offer, merger, consolidation or otherwise, such additional
shares of the Company’s common stock in one or more transactions, or series of
transactions, such that following such transaction or transactions, such person
or group and affiliates beneficially own at least fifty percent (50%) of the
Company’s common stock outstanding;

 

iv)          the dissolution or liquidation of the Company is approved by its
stockholders; or

 

v)             if the members of the Board as of the date  of commencement of
the applicable Performance Period (the “Incumbent Board”) cease to represent at
least two-thirds of the Board; provided, that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by at least two-thirds of the members
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement in

 

8

--------------------------------------------------------------------------------


 

which such person is named as a nominee for director without objection to such
nomination) shall be, for purposes of this paragraph (v), treated as though such
person were a member of the Incumbent Board.

 

Committee: The Compensation Committee of Bruker Corporation, as set forth in
Section 3 of the 2016 Plan.

 

Good Reason: Unless otherwise defined in a written Incentive Award, employment,
severance or similar agreement between the Participant and the Company, “Good
Reason” means, without the Participant’s prior written consent, (i) a material
diminution in a Participant’s authority, duties, or responsibilities, (ii) a
material breach by the Company or its successor of its obligations to a
Participant under any written employment, severance or similar agreement,
(iii) a material diminution in the Participant’s base compensation plus
incentive compensation opportunity, or (iv) the relocation of the Participant’s
primary work location to a location more than 50 miles from the Participant’s
primary work location immediately prior to a Change in Control. A Participant
may not resign for Good Reason without providing the employer written notice of
the grounds that the Participant believes constitute Good Reason within 90 days
of the initial existence of such grounds and giving the Company or its successor
at least 30 days after such notice to cure and remedy the claimed event of Good
Reason.

 

Incentive Award: The award payout under the Program.

 

Incentive Target: The incentive opportunity expressed as a percent of the
Participant’s base salary.

 

Participant: A specified employee who has met the eligibility criteria outlined
in accordance with the Program.

 

Performance Period: The period of time for which performance goals are measured
for purposes of determining the awards earned under this Program, generally
January 1 through December 31.

 

Program: The Bruker Corporation 2017 Short-Term Incentive Compensation Program.

 

9

--------------------------------------------------------------------------------